Mr. Justice Paxson
delivered the opinion of the court,
Whatever fraud may have been committed in this case it is clear that Samuel McClurkan, the purchaser at the sheriff’s sale, was not a party to it. Hence his title was free from taint, and under all the authorities his vendee would take a good title even though the latter had notice or knowledge of the fraud. This is a familiar rule, and is essential to enable honest purchasers to dispose of property which they have acquired in good faith.
Had the plaintiff in error been the purchaser at the sheriff’s sale, the case might have come within the ruling in Abbey v. Dewey, 1 Casey 413, where it was held that, “ a purchaser at sheriff’s sale who resorts to any trick or device to get the property at an unfair value, and thereby purchases it for less than it would have sold for at a fair sale, renders the title so acquired utterly void. The practical difficulty in the way of applying this principle to this case is that the property in question was sold by the sheriff to McOlurkan. It is true the latter did not take the legal title, as he afterwards sold to Stewart, the plaintiff in error, and the sheriff’s deed was made direct to him. But during this interval McOlurkan held the equitable title, which was as much under the protection of the rule of law above referred to, as was the legal *290title. McClurkan bought at the sheriff’s sale for his own protection as a lien-creditor. There was no understanding or agreement with Stewart that the latter was to have any advantage of the sale or interest in the property. Stewart had no reason to suppose he could buy of McClurkan upon any better terms than he could of any stranger. He did not even know that he could buy at all. If he schemed for the depreciation of the property, he schemed for the benefit of McClurkan, and any advantage to himself depended upon the mere possibility of his purchasing from him upon advantageous terms. He did succeed in this, and the question now is, can the title in his hands be avoided by reason of his alleged fraud in connection with the sheriff’s, sale ? We are of opinion that this cannot be done. To do so would be in effect to strike down McOlurkan’s equitable title. This might not injure the legal representatives of Mr. McClurkan, but we cannot say so. They are not parties to this proceeding. That they do not complain is therefore without significance. In the absence of any collusion between McClurkan and Stewart, we are clearly of opinion that Stewart is entitled to take shelter behind McClurkan’s equitable title.
The third and fourth assignments of error are sustained. The others do not require discussion.
The judgment is reversed and a venire facias de novo awarded.